Loan No. 1005936







PROMISSORY NOTE

(Multiple LIBOR Options)







$50,000,000.00

November 15, 2011




FOR VALUE RECEIVED, the undersigned INLAND REAL ESTATE CORPORATION, a Maryland
corporation ("Borrower") promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Lender"), at the Minneapolis Loan Center, 733 Marquette
Avenue, 10th Floor, Minneapolis, Minnesota 55402, or at such other place as may
be designated in writing by Lender, the principal sum of Fifty Million and
NO/100ths Dollars ($50,000,000.00) or so much thereof as may from time to time
be owing hereunder, with interest thereon, per annum, at one or more of the
Effective Rates (as hereinafter defined) calculated in accordance with the terms
and provisions of the Fixed Rate Agreement attached hereto as Exhibit A and a
Fixed Rate Notice described on Exhibit B attached hereto (based on a 360-day
year and charged on the basis of actual days elapsed).  All sums owing hereunder
are payable in lawful money of the United States of America, in immediately
available funds without offset, deduction or counterclaim of any kind.




Interest accrued on this promissory note ("Note") shall be due and payable on
the first (1st) Business Day (as defined in Exhibit A) of each month commencing
with the first (1st) month after the date of this Note.




In no event shall the interest rate on the outstanding principal balance of this
Note be less than 3.50% per annum based on a 360 day year and charged on the
basis of actual days elapsed ("Interest Rate Floor").  Notwithstanding the
foregoing, if Borrower and Lender now or hereafter enter into an interest rate
swap transaction in connection with this Note, THEN, for the duration of such
interest rate swap transaction, the Interest Rate Floor shall not apply to so
much of the principal balance of this Note as is equal to the notional amount of
such interest rate swap transaction.




The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable in full on November 15, 2018.
 Principal amounts outstanding hereunder, upon which repayment obligations exist
and interest accrues, shall be determined by the records of Lender, which shall
be deemed to be conclusive in the absence of clear and convincing evidence to
the contrary presented by Borrower.




If any interest or principal payment required hereunder is not received by
Lender (whether by direct debit or otherwise) on or before the fifteenth (15th)
calendar day of the month (regardless of whether the fifteenth (15th) day falls
on a Saturday, Sunday or legal holiday) in which it becomes due, Borrower shall
pay, at Lender's option, a late or collection charge equal to four percent (4%)
of the amount of such unpaid payment ("Late Charge").




Except as provided for below, Borrower may not prepay this Note, in whole or
part, prior to the three year anniversary date of the date of this Note
("Prepayment Lockout Expiration Date").  On or after the Prepayment Lockout
Expiration Date, provided no Default has occurred under the Loan Documents and
is continuing, Borrower may prepay this Note, whether voluntary, mandatory, upon
acceleration or otherwise, in its entirety or in part upon prior written notice
to Lender as specified below and payment to Lender of the following prepayment
premium ("Prepayment Premium").  




If the prepayment occurs during the fourth (4th) year of the term of the Loan
(as defined in that certain Unsecured Loan Agreement dated of even date
herewith, executed by Borrower and Lender (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the "Loan Agreement")),
the Prepayment Premium shall be 2% of the entire principal amount being prepaid;
and




If the prepayment occurs during the fifth (5th) year of the term of the Loan,
the Prepayment Premium shall be 1% of the entire principal amount being prepaid.




If the prepayment occurs during the sixth (6th) year of the term of the Loan or
thereafter, there shall be no Prepayment Premium.




As a condition to any prepayment, Borrower must give prior written notice to
Lender not less than five (5) days prior to the scheduled payment date upon
which the prepayment shall be made.  Each Prepayment Premium shall be in
addition to all other amounts otherwise due and owing: (i) under the Loan
Documents (including, without limitation, any Fixed Rate Price Adjustment (as
defined in Exhibit A) which may be due for the early termination of a LIBO Rate
fixing) and/or (ii) under any derivative contract(s) (including any early
termination charges on an interest rate swap) associated with the Loan.  In
addition to all such amounts, at the time of making any prepayment, Borrower
shall pay all interest accrued on the principal amount being prepaid.




Borrower acknowledges that any prepayment of the Loan shall cause Lender to lose
its interest rate yield on the Loan and may cause Lender to have to reinvest the
prepaid amount in loans with a lesser yield (including, without limitation,
possibly in debt obligations other than first mortgage loans on commercial
properties). As a consequence, Borrower understands and agrees that the
foregoing terms and conditions of prepayment are an integral part of the
consideration for Lender making the Loan.




If a Default (as defined the Loan Agreement) exists; THEN Lender may, at its
sole option, declare all sums owing under this Note immediately due and payable;
provided, however, that if any document related to this Note provides for
automatic acceleration of payment of sums owing hereunder, all sums owing
hereunder shall be automatically due and payable in accordance with the terms of
that document.




From and after the Maturity Date, or such earlier date on which a Default exists
under the Loan Agreement or under any other Loan Document (as defined in Exhibit
A), then at the option of Lender, all sums owing on this Note shall bear
interest at a rate per annum equal to two percent (2%) in excess of the interest
rate otherwise accruing under this Note ("Default Rate").




If any attorney is engaged by Lender to enforce or defend any provision of this
Note or any of the other Loan Documents, or as a consequence of any Default,
with or without the filing of any legal action or proceeding, then Borrower
shall pay to Lender immediately upon demand all reasonable attorneys' fees and
all costs incurred by Lender in connection therewith, together with interest
thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance owing hereunder as if such unpaid attorneys'
fees and costs had been added to the principal.




No previous waiver and no failure or delay by Lender in acting with respect to
the terms of this Note, any of the other Loan Documents shall constitute a
waiver of any breach, default, or failure of condition under this Note, any of
the other Loan Documents or the obligations evidenced thereby.  A waiver of any
term of this Note, any of the other Loan Documents, or of any of the obligations
evidenced thereby must be made in writing and shall be limited to the express
written terms of such waiver.  In the event of any inconsistencies between the
terms of this Note and the terms of any other document related to the loan
evidenced by this Note, the terms of this Note shall prevail.




If this Note is executed by more than one person or entity as Borrower, the
obligations of each such person or entity shall be joint and several.  No person
or entity shall be a mere accommodation maker, but each shall be primarily and
directly liable hereunder. Borrower waives: presentment; demand; notice of
dishonor; notice of default or delinquency; notice of acceleration; notice of
protest and nonpayment; notice of costs, expenses or losses and interest
thereon; notice of late charges; and diligence in taking any action to collect
any sums owing under this Note or in proceeding against any of the rights or
interests in or to properties securing payment of this Note.  




Time is of the essence with respect to every provision hereof.  This Note shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Illinois (including, without limitation, 735 ILCS Section 105/5-1 et
seq., but otherwise without regard to conflict of laws provisions), except to
the extent preempted by federal laws, and all persons and entities in any manner
obligated under this Note consent to the jurisdiction of any federal or state
court within the State of Illinois having proper venue and also consent to
service of process by any means authorized by Illinois or federal law.




Borrower recognizes that its default in making any payment as provided herein or
in any other Loan Document as agreed to be paid when due, or the occurrence of
any other Default hereunder or under any other Loan Document, will require
Lender to incur additional expense in servicing and administering the Loan, in
loss to Lender of the use of the money due and in frustration to Lender in
meeting its other financial and loan commitments and that the damages caused
thereby would be extremely difficult and impractical to ascertain.  Borrower
agrees (a) that an amount equal to the Late Charge plus the accrual of interest
at the Default Rate is a reasonable estimate of the damage to Lender in the
event of a late payment, and (b) that the accrual of interest at the Default
Rate following any other Default, plus any Fixed Rate Price Adjustment (as
defined in Exhibit A), is a reasonable estimate of the damage to Lender in the
event of such other Default, regardless of whether there has been an
acceleration of the loan evidenced hereby.  Nothing in this Note shall be
construed as an obligation on the part of Lender to accept, at any time, less
than the full amount then due hereunder, or as a waiver or limitation of
Lender’s right to compel prompt performance.




All notices or other communications required or permitted to be given pursuant
to this Note shall be given to Borrower or Lender at the address and in the
manner provided for in the Loan Agreement, except as otherwise provided herein.




The Loan Documents contain or expressly incorporate by reference the entire
agreement of the parties with respect to the matters contemplated therein and
supersede all prior negotiations or agreements, written or oral. The Loan
Documents shall not be modified except by written instrument executed by all
parties. Any reference to the Loan Documents includes any amendments, renewals
or extensions now or hereafter approved by Lender in writing.




BORROWER AND, BY ITS ACCEPTANCE HEREOF, LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING
UNDER THIS NOTE OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION HEREOF OR THEREOF OR (b) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS NOTE (AS NOW OR HEREAFTER MODIFIED),
ANY OF THE OTHER LOAN DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND BORROWER AND, BY ITS ACCEPTANCE HEREOF, LENDER HEREBY AGREE
AND CONSENT THAT BORROWER OR LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.




[SIGNATURE PAGE TO FOLLOW]





1

P:\CLIENT\WELLS\Inland Unsecured Facility\Promissory Note v3 (EXECUTION
COPY).doc






Loan No. 1005936













All exhibits, schedules or other items attached hereto are incorporated into
this Note by such attachment for all purposes.




 

“BORROWER”




INLAND REAL ESTATE CORPORATION,

a Maryland corporation




By:

________________________________________

Name:

________________________________________

Title:

________________________________________











S-1

(Signature Page to Promissory Note)









EXHIBIT A

Loan No. 1005936







FIXED RATE AGREEMENT







Exhibit A to Promissory Note ("Note"), dated November 15, 2011, made by INLAND
REAL ESTATE CORPORATION, a Maryland corporation, as Borrower, to the order of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender.  




Borrower has requested and Lender has agreed to provide the option to fix the
rate of interest for specified periods on specified portions of the outstanding
principal balance as a basis for calculating the Effective Rate on such portions
of the principal amounts owing under this Note.  Borrower understands:  (i) the
process of exercising the fixed rate option as provided herein; (ii) that
amounts owing under this Note may bear interest at different rates and for
different time periods; and (iii) that absent the terms and conditions hereof,
it would be extremely difficult to calculate Lender's additional costs,
expenses, and damages in the event of a Default or prepayment by Borrower
hereunder.  Given the above, Borrower agrees that the provisions herein
(including, without limitation, the Fixed Rate Price Adjustment defined below)
provide for a reasonable and fair method for Lender to recover its additional
costs, expenses and damages in the event of a Default or prepayment by Borrower.




1.

RATES AND TERMS DEFINED.  Various rates and terms not otherwise defined herein
are defined and described as follows:




"Administration Fee" shall be FIVE HUNDRED AND NO/100THS DOLLARS ($500.00) for
each Fixed Rate Period and fixed rate option.




"Applicable LIBO Rate" is the rate of interest, rounded upward to the nearest
whole multiple of one-hundredth of one percent (.01%), equal to the sum of: (a)
THREE PERCENT (3.00%) plus (b) the LIBO Rate, which rate is divided by one
(1.00) minus the Reserve Percentage:




Applicable LIBO Rate = 3.00%

+

LIBO Rate

 

 

(1 - Reserve Percentage)




"Business Day" is a day of the week (but not a Saturday, Sunday or holiday) on
which the offices of Lender are open to the public for carrying on substantially
all of Lender's business functions.




“Default” has the meaning assigned thereto in the Loan Agreement.




"Default Rate" is a rate of interest per annum two percent (2%) in excess of the
applicable Effective Rate in effect from time to time.




"Effective Rate" is the rate of interest calculated in accordance with Section 2
herein.




"Federal Funds Rate" is, for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Lender from three (3) Federal Funds brokers of recognized standing
selected by Lender.




"Fixed Rate" is the Applicable LIBO Rate as accepted by Borrower as an Effective
Rate for a particular Fixed Rate Period and Fixed Rate Portion.




"Fixed Rate Commencement Date" means the date upon which the Fixed Rate Period
commences.




"Fixed Rate Notice" is a written notice in the form shown on Exhibit B attached
to this Note which requests a Fixed Rate for a particular Fixed Rate Period and
Fixed Rate Portion and acknowledges the Administration Fee.




"Fixed Rate Period" is the period or periods of (a) one (1), three (3) or six
(6) months; or (b) any other shorter period which ends at the Maturity Date (as
defined in the Loan Agreement), which periods are selected by Borrower and
confirmed in the Fixed Rate Notice; provided that no Fixed Rate Period shall
extend beyond the Maturity Date and any Fixed Rate Notice electing a Fixed Rate
Period that would extend beyond the Maturity Date shall be deemed to be a
nullity and of no force or effect.  




"Fixed Rate Portion" is the portion or portions of the principal balance of this
Note which Borrower selects to have subject to a Fixed Rate, each of which is an
amount: (a) equal to all or a portion of the unpaid principal balance of this
Note not subject to a Fixed Rate; and (b) is not less than ONE MILLION AND
NO/100THS DOLLARS ($1,000,000) and is an even multiple of ONE HUNDRED THOUSAND
AND NO/100THS DOLLARS ($100,000).  In the event Borrower is subject to a
principal amortization schedule under the terms and conditions of the Loan
Documents, the Fixed Rate Portion shall in no event exceed the maximum
outstanding principal balance which will be permissible on the last day of the
Fixed Rate Period selected.




"Interest Rate Floor" means 3.50% per annum based on a 360-day year and charged
on the basis of actual days elapsed.




"LIBO Rate" is, for any Fixed Rate Portion, the rate of interest, rounded upward
to the nearest whole multiple of one-sixteenth of one percent (.0625%), quoted
by Lender as the London Inter-Bank Offered Rate for deposits in U.S. Dollars at
approximately 11:00 a.m. (Central time), for a Fixed Rate Commencement Date or a
Price Adjustment Date, as appropriate, for purposes of calculating effective
rates of interest for loans or obligations making reference thereto for an
amount approximately equal to a Fixed Rate Portion and for a period of time
approximately equal to a Fixed Rate Period or the time remaining in a Fixed Rate
Period after a Price Adjustment Date, as appropriate.




“Loan” has the meaning assigned thereto in the Loan Agreement.




"Loan Agreement" is that certain Unsecured Loan Agreement dated of even date
herewith, between Borrower and Lender, as the same may be amended, restated,
supplemented or otherwise modified from time to time.




"Loan Documents" are the documents defined as such in the Loan Agreement.




"One-Month LIBO Rate" is the rate of interest, rounded upward to the nearest
whole multiple of one-hundredth of one percent (.01%), equal to the sum of: (a)
THREE PERCENT (3.00%), plus (b) the rate of interest, rounded upward to the
nearest whole multiple of one-sixteenth of one percent (.0625%), that is quoted
by Lender from time to time as the London InterBank Offered Rate for deposits in
U.S. Dollars, at approximately 11:00 a.m. (Central time), for a period of one
(1) month ("One-Month Rate"), which rate is divided by one (1.00) minus the
Reserve Percentage.




One-Month LIBO Rate = 3.00%




+




One-Month Rate

 

 

(1 – Reserve Percentage)




"Regulatory Costs" are, collectively, future, supplemental, emergency or other
changes in Reserve Percentages, assessment rates imposed by the FDIC, or similar
requirements or costs imposed by any domestic or foreign governmental authority
and related in any manner to a Fixed Rate.




"Replacement Rate" is, for any day, a fluctuating rate of interest equal to
THREE PERCENT (3.00%), plus the Federal Funds Rate plus one and one-half percent
(1.50%).




"Reserve Percentage" is at any time the percentage announced within Lender as
the reserve percentage under Regulation D for loans and obligations making
reference to the One-Month LIBO Rate, reset daily, or to an Applicable LIBO Rate
for a Fixed Rate Period or time remaining in a Fixed Rate Period on a Price
Adjustment Date, as appropriate.  The Reserve Percentage shall be based on
Regulation D or other regulations from time to time in effect concerning
reserves for Eurocurrency Liabilities as defined in Regulation D from related
institutions as though Lender were in a net borrowing position, as promulgated
by the Board of Governors of the Federal Reserve System, or its successor.




"Taxes" are, collectively, all withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to a Fixed Rate.




2.

EFFECTIVE RATE.  The Effective Rate upon which interest shall be calculated for
this Note shall be one or more of the following:  




2.1

Provided no Default exists under the Loan Agreement or under any of the other
Loan Documents:




(a)

For those portions of the principal balance of this Note which are not Fixed
Rate Portions, the Effective Rate shall be the One-Month LIBO Rate determined by
Lender, reset daily.




(b)

For those portions of the principal balance of this Note which are Fixed Rate
Portions, the Effective Rate thereof shall be the Fixed Rate accepted by
Borrower for the Fixed Rate Period selected by Borrower with respect to each
Fixed Rate Portion and set in accordance with the provisions hereof.




(c)

If any of the transactions necessary for the calculation of interest at any
Fixed Rate requested or selected by Borrower or at the One-Month LIBO Rate
determined by Lender, reset daily, should be or become prohibited or unavailable
to Lender, or, if in Lender's good faith judgment, it is not possible or
practical for Lender to set a Fixed Rate for a Fixed Rate Portion and Fixed Rate
Period as requested or selected by Borrower or to set a One-Month LIBO Rate on a
daily basis, the Effective Rate for the principal balance of this Note subject
to such unavailable interest rate shall be replaced by a floating rate of
interest equal to the Replacement Rate.




2.2

From and after the Maturity Date, or such earlier date on which a Default exists
under the Loan Agreement or any other Loan Document, THEN at the option of
Lender, all sums owing on this Note shall bear interest at a rate per annum
equal to the Default Rate.




2.3

Notwithstanding anything to the contrary set forth in the Note or this Fixed
Rate Agreement, in no event shall the interest rate on the outstanding principal
balance of the Note be less than the Interest Rate Floor.  Notwithstanding the
foregoing, if Borrower and Lender now or hereafter enter into an interest rate
swap transaction in connection with the Note, THEN, for the duration of such
interest rate swap transaction, the Interest Rate Floor shall not apply to so
much of the principal balance of the Note as is equal to the notional amount of
such interest rate swap transaction.




3.

SELECTION OF FIXED RATE.  Provided no Default exists under the Loan Documents,
or would exist with passage of time or notice or both, Borrower, at its option
and upon satisfaction of the conditions set forth herein, may request a Fixed
Rate as the Effective Rate for calculating interest on the portion of the unpaid
principal balance and for the period selected in accordance with and subject to
the following procedures and conditions:




3.1

Borrower shall deliver to the Minneapolis Loan Center, 733 Marquette Avenue,
10th Floor, Minneapolis, Minnesota 55402, with a copy to: Real Estate Banking
Group,123 N. Wacker Drive, Suite 1900, Chicago, Illinois  60606, Attention: Gail
L. Duran, or such other addresses as Lender shall designate, an original or
facsimile Fixed Rate Notice no later than 11:00 A.M. (Central time) for each
Fixed Rate Portion.  Any Fixed Rate Notice pursuant to this Section 3 is
irrevocable.




Lender is authorized to rely upon the telephonic request and acceptance of Brett
Brown or Mark Zalatoris as Borrower's duly authorized agents, or such additional
authorized agents as Borrower shall designate in writing to Lender.  Borrower's
telephonic notices, requests and acceptances shall be directed to such officers
of Lender as Lender may from time to time designate.




3.2

Borrower may, with a timely and complying Fixed Rate Notice, elect (A) to
convert all or a portion of the principal balance of this Note which is accruing
interest at the One-Month LIBO Rate determined by Lender, reset daily, to a
Fixed Rate Portion, or (B) to convert a matured Fixed Rate Portion into a new
Fixed Rate Portion, provided, however, that the aggregate amount of the advance
being converted into or continued as a Fixed Rate Portion shall, in the
aggregate, be not less than ONE MILLION AND NO/100THS DOLLARS ($1,000,000) and
shall be an even multiple of ONE HUNDRED THOUSAND AND NO/100THS DOLLARS
($100,000).  The conversion of a matured Fixed Rate Portion back to the
One-Month LIBO Rate determined by Lender, reset daily, or to a new Fixed Rate
Portion shall occur on the last Business Day of the Fixed Rate Period relating
to such Fixed Rate Portion.  Each Fixed Rate Notice shall specify (1) the amount
of the Fixed Rate Portion, (2) the Fixed Rate Period, and (3) the Fixed Rate
Commencement Date.




3.3

Upon receipt of a Fixed Rate Notice in the proper form requesting a Fixed Rate
for a Fixed Rate Portion advance under Sections 3.1 and 3.2 above, Lender shall
determine the Fixed Rate applicable to the Fixed Rate Period for such Fixed Rate
Portion. Each determination by Lender of the Fixed Rate shall be conclusive and
binding upon the parties hereto in the absence of manifest error. Lender shall
deliver to Borrower (by facsimile) an acknowledgment of receipt and confirmation
of the Fixed Rate Notice; provided, however, that failure to provide such
acknowledgment of receipt and confirmation of the Fixed Rate Notice to Borrower
shall not affect the validity of such rate.




3.4

If Borrower does not make a timely election to convert all or a portion of a
matured Fixed Rate Portion into a new Fixed Rate Portion in accordance with
Section 3.2 above, such Fixed Rate Portion shall automatically begin to accrue
interest at the One-Month LIBO Rate determined by Lender, reset daily, upon the
expiration of the Fixed Rate Period applicable to such Fixed Rate Portion.




4.

ADMINISTRATION FEE.  Upon Borrower's acceptance of a Fixed Rate, Borrower shall
pay to Lender an Administration Fee for each selected Fixed Rate Portion.




5.

FIXED RATE NOTICE.  Borrower's selection of a Fixed Rate shall be delivered to
Lender in the form of the Fixed Rate Notice shown on Exhibit B attached to this
Note.  Lender shall confirm Borrower’s request made pursuant to such Fixed Rate
Notice.  Lender's failure to confirm Borrower’s request made pursuant to the
Fixed Rate Notice shall not release Borrower from Borrower's obligation to pay
interest at the Effective Rate pursuant to the terms hereof.




6.

LIMITATIONS ON RIGHT TO FIX RATE.  Borrower shall not have the right to request
or accept a new Fixed Rate quotation if five (5) Fixed Rate Portions are then
subject to a Fixed Rate.




7.

TAXES, REGULATORY COSTS AND RESERVE PERCENTAGES.  Upon Lender's demand, Borrower
shall pay to Lender, in addition to all other amounts which may be, or become,
due and payable under this Note and the other Loan Documents, any and all Taxes
and Regulatory Costs, to the extent they are not internalized by calculation of
an Effective Rate.  Further, at Lender's option, the Effective Rate shall be
automatically adjusted by adjusting the Reserve Percentage, as determined by
Lender in its prudent banking judgment, from the date of imposition (or
subsequent date selected by Lender) of any such Regulatory Costs.  Lender shall
give Borrower notice of any Taxes and Regulatory Costs as soon as practicable
after their occurrence, but Borrower shall be liable for any Taxes and
Regulatory Costs regardless of whether or when notice is so given.




8.

FIXED RATE PRICE ADJUSTMENT.  Borrower acknowledges that prepayment or
acceleration of a Fixed Rate Portion during a Fixed Rate Period shall result in
Lender's incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a Fixed Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise ("Price Adjustment Date"), Borrower will pay Lender
(in addition to all other sums then owing to Lender) an amount ("Fixed Rate
Price Adjustment") equal to the then present value of (a) the amount of interest
that would have accrued on the Fixed Rate Portion for the remainder of the Fixed
Rate Period at the Fixed Rate set on the Fixed Rate Commencement Date, less (b)
the amount of interest that would accrue on the same Fixed Rate Portion for the
same period if the Fixed Rate were set on the Price Adjustment Date at the
Applicable LIBO Rate in effect on the Price Adjustment Date.  The present value
shall be calculated by using as a discount rate the LIBO Rate quoted on the
Price Adjustment Date.  




By initialing this provision where indicated below, Borrower confirms that
Lender's agreement to make the loan evidenced by this Note at the interest rates
and on the other terms set forth herein and in the other Loan Documents,
constitutes adequate and valuable consideration, given individual weight by
Borrower, for this agreement.




BORROWER'S INITIALS:   ____________




9.

PURCHASE, SALE AND MATCHING OF FUNDS.  Borrower understands, agrees and
acknowledges the following: (a) Lender has no obligation to purchase, sell
and/or match funds in connection with the use of a LIBO Rate as a basis for
calculating an Effective Rate or Fixed Rate Price Adjustment; (b) a LIBO Rate is
used merely as a reference in determining an Effective Rate and Fixed Rate Price
Adjustment; and (c) Borrower has accepted a LIBO Rate as a reasonable and fair
basis for calculating an Effective Rate and a Fixed Rate Price Adjustment.
 Borrower further agrees to pay the Fixed Rate Price Adjustment, Taxes and
Regulatory Costs, if any, whether or not Lender elects to purchase, sell and/or
match funds.  




10.

MISCELLANEOUS.  As used in this Exhibit, the plural shall mean the singular and
the singular shall mean the plural as the context requires.




[SIGNATURE PAGE TO FOLLOW]











Page A-1

P:\CLIENT\WELLS\Inland Unsecured Facility\Promissory Note v2 (111111).doc

WFRE01FR  (Rev 3/31/09)






EXHIBIT A

Loan No. 1005936










This Agreement is executed under seal concurrently with and as part of the Note
referred to and described first above.







 

“BORROWER”




INLAND REAL ESTATE CORPORATION,

a Maryland corporation




By:

________________________________________

Name:

________________________________________

Title:

________________________________________














Page S-A-1

(Signature Page to Fixed Rate Agreement)






EXHIBIT B

FIXED RATE NOTICE

Loan No. LOAN NO.












TODAY’S DATE:

 

LOAN MATURITY DATE:

November 15, 2018




TO:




WELLS FARGO BANK, N.A.

DISBURSEMENT AND OPERATIONS CENTER

FAX # (310) 615-1014  or  (310) 615-1016

ATTENTION:  RATE OPTION DESK




LOAN ADMINISTRATOR:




Gail L. Duran




RELATIONSHIP MANAGER:




Marla S. Bergrin

 

 




BORROWER INTEREST RATE OPTION REQUEST

Rate Quote Line (888) 293-2362 x: 472   Use One Form Per Transaction




LOAN #:

1005936

  BORROWER NAME:

INLAND REAL ESTATE CORPORATION




RATE SET DATE:

 

FIXED RATE COMMENCEMENT DATE:

 

(1350)

FIXED RATE PERIOD (TERM):

 

(i.e.  1, 3, 6 months, etc. as allowed per Note)




INDEX:

LIBO

RATE:

%

+

3.00%

=

#'s%

(1350)

 

 

 

Quote

 

Spread

 

Applicable Rate

 




FIXED RATE PORTION EXPIRING ON:

  

 

$




1.

AMOUNT ROLLING OVER

$

FROM OBLGN#:

 

 

 

 

 

 

 

 

 

 

2.

ADD: AMT TRANSFERRED FROM ONE-MONTH LIBO RATE, RESET DAILY, PORTION




$




FROM OBLGN#:







TO OBLGN# :




 

 

 

 

(5522)

 

(5020)

3.

ADD: AMT TRANSFERRED FROM OTHER FIXED RATE PORTION




$




FROM OBLGN#:







TO OBLGN# :




 

 

 

 

(5522)

 

(5020)

 

ADD: AMT TRANSFERRED FROM OTHER FIXED RATE PORTION




$




FROM OBLGN#:







TO OBLGN# :




 

 

 

 

(5522)

 

(5020)

4.

LESS: AMT TRANSFERRED TO ONE-MONTH LIBO RATE, RESET DAILY, PORTION




$




FROM OBLGN#:







TO OBLGN# :




 

 

 

 

(5522)

 

(5020)

 

TOTAL FIXED RATE PORTION:

$

 

 

 

ADMINISTRATION FEE DUE:

$500.00

 

 

CHARGE FEES TO DDA#:

 

YES, charge DDA

DDA#:

 

 

 

NO, to be remitted




PLEASE REMIT FEE TO:




Minneapolis Loan Center

733 Marquette Avenue, 10th Floor

Minneapolis, MN 55402

 




Borrower confirms, represents and warrants to Lender, (a) that this selection of
a Fixed Rate is subject to the terms and conditions of the Note, Fixed Rate
Agreement and Loan Documents (as applicable), and (b) that terms, words and
phrases used but not defined in this Notice have the meanings attributed thereto
in the Note, Fixed Rate Agreement and Loan Documents (as applicable), and (c)
that no breach, failure of condition, or Default has occurred or exists, or
would exist after notice or passage of time or both, under the Note or the Loan
Documents.




REQUESTED BY (as allowed per documents):

 

TELEPHONE #:

(         )

PRINT NAME:

 

 FAX #:

(         )




















Page S-A-2

(Signature Page to Fixed Rate Agreement)


